Citation Nr: 0632502	
Decision Date: 10/19/06    Archive Date: 10/31/06

DOCKET NO.  03-15 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected post-traumatic stress 
disorder (PTSD), prior to November 13, 2003.

2.  Entitlement to a disability rating in excess of 50 
percent for service-connected PTSD, from November 13, 2003.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant and J. A. J. O., M.D.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to 
February 1972 and from May 1975 to April 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  The RO granted the veteran's claim of 
entitlement to service connection for PTSD and assigned a 10 
percent disability rating effective as of July 24, 2001.  The 
veteran expressed disagreement with the assigned disability 
rating and with the effective date of the grant of service 
connection, and perfected a substantive appeal.
 
During the pendency of this appeal, by rating action of the 
RO dated in March 2006, the RO awarded an earlier effective 
date for the award of entitlement to service connection for 
PTSD to April 19, 2000, the date of his original claim.  As 
such, this represents a full grant of the benefit sought, and 
the issue is no longer before the Board.  The RO also 
determined that the veteran's service-connected PTSD 
warranted an increased disability rating of 50 percent, 
effective as of November 13, 2003.


FINDINGS OF FACT

1.  Prior to November 13, 2003, the veteran's PTSD caused 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: depression, 
nightmares, flashbacks, anxiety, chronic sleep problems, 
irritability, increased startle response, and anger; and 
difficulty in establishing and maintaining effective work and 
social relationships. 

2.  Since November 13, 2002, the veteran's PTSD causes 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: depression, 
nightmares, flashbacks, anxiety, chronic sleep problems, 
irritability, increased startle response, and anger; and 
difficulty in establishing and maintaining effective work and 
social relationships.


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial disability rating 
of 50 percent, and not higher, for service-connected PTSD 
have been met for the entirety of the appeal period, since 
April 19, 2000.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 4.7, 4.130, Diagnostic 
Code 9411 (2006).

2.  The schedular criteria for a disability rating greater 
than 50 percent for service-connected PTSD, since November 
13, 2003, have not been met. 38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  With few exceptions, the regulations 
implementing this law are applicable to all claims filed on 
or after the date of enactment, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act (VCAA); 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a).



VA's duties have been fulfilled.  VA must notify the veteran 
of evidence and information necessary to substantiate his 
claims and inform him whether he or VA bears the burden of 
producing or obtaining that evidence or information.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The veteran was notified of the information necessary to 
substantiate his claims.  The RO sent the veteran a letter in 
April 2001, prior to the July 2002 rating action, in which he 
was informed of what was required to substantiate his initial 
claim for entitlement to service connection and of his and 
VA's respective duties, i.e., that VA would attempt to get 
any additional records that he identified as being helpful to 
his claims.  Following the original grant of service 
connection, upon the veteran's filing his disagreement with 
the assigned disability rating, he was provided with a 
statement of the case in May 2003 informing him of what was 
required to substantiate his claim for an increased 
disability rating.  He was also asked to submit evidence 
and/or information, which would include that in his 
possession, to the RO.  Prior to an RO hearing, the veteran 
was specifically advised to bring any evidence that he had in 
his possession, not formerly submitted, that pertained to the 
claims at issue   The RO provided him the opportunity to 
submit additional evidence or request assistance prior to 
making a decision.  

The veteran has been assigned an effective date for service 
connection of PTSD from the date of the claim, and the entire 
period from then until the present is under appellate review.  
He was provided with notice as to the clinical findings 
needed for higher evaluations for his PTSD disability, as 
well as the assistance VA would provide.  The RO also sent 
the veteran letters in March 2006 and July 2006 notifying him 
of the factors on which an effective date would be based 
should an increased disability rating be granted.  See the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Board finds no prejudice to the veteran 
in proceeding with the issuance of a final disposition in 
those issues that the Board is presently deciding.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  There is 
no indication that the outcome of the case has been affected, 
and the veteran has been provided a meaningful opportunity to 
participate effectively in the processing of his claim.  The 
content of the subsequent notice provided to the veteran 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  The 
veteran's relevant private and VA medical treatment records 
have been obtained, as discussed below.  There is no 
indication of any additional, relevant records that the RO 
failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
The veteran was afforded VA examinations in June 2000, July 
2000, June 2002, and November 2003.  The examinations were 
thorough in nature, based upon a review of the veteran's 
entire claims folder, and provided relevant findings that are 
deemed to be more than adequate.  Under such circumstances, 
there is no duty to provide another examination or medical 
opinion.  Id. 

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claims on 
the merits.

Increased Disability Ratings

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in the veteran's 
favor. 38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran. 38 C.F.R. §§ 
4.1, 4.2, 4.41 (2005).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2005);  
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
-- that the present level of the veteran's disability is the 
primary concern in a claim for an increased rating and that 
past medical reports should not be given precedence over 
current medical findings -- does not apply to the assignment 
of an initial rating for a disability when service connection 
is awarded for that disability.  Fenderson, 12 Vet. App. at 
126.  Instead, where a veteran appeals the initial rating 
assigned for a disability, evidence contemporaneous with the 
claim and with the initial rating decision granting service 
connection would be most probative of the degree of 
disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether 
an original rating on appeal was erroneous . . . ."  
Fenderson, 12 Vet. App. at 126.  If later evidence indicates 
that the degree of disability increased or decreased 
following the assignment of the initial rating, "staged" 
ratings may be assigned for separate periods of time based on 
facts found.  Id. 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a diagnostic 
code by VA must be specifically explained.  Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992).

The veteran's service-connected PTSD is currently rated 
pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).  
Anxiety disorders, which include PTSD, are rated under the 
criteria set forth in Diagnostic Code 9440.  Both disorders 
are evaluated under the General Rating Formula for Mental 
Disorders, which provides that:  

A 100 percent disability rating is warranted if there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
gross inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation 
to time or place; memory loss for names of close 
relatives, own occupation or own name.  

A 70 percent disability rating is warranted when there 
is occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic 
or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships. Id. 

A 50 percent disability rating is warranted when 
occupational and social impairment is found with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g. retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 30 percent disability rating is warranted when there 
is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

38 C.F.R. § 4.130 General Rating Formula for Mental 
Disorders. (2006).

The symptoms recited in the criteria in the rating schedule 
for evaluating mental disorders are "not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating."  Mauerhan 
v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a 
claim for an increased rating, the adjudicator must consider 
all symptoms of a claimant's service-connected mental 
condition that affect the level of occupational or social 
impairment.  Id. at 443.

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994).

A GAF of 31 to 40 is defined as exhibiting some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or any major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  Id.  

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  Id.  

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Id.  

A GAF of 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  Id.  

It should also be noted that use of terminology such as 
"moderate" by VA examiners or other physicians, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2005). 


PTSD Prior To November 13, 2003

A VA medical record from J. A. J. O., M.D., dated in April 
2000, shows that the veteran reported being over-vigilant, 
with around the clock anxiety.  He was said to be easily 
upset and annoyed by groups, which resulted in his always 
being alone.  He reported recurrent nightmares about the 
Vietnam War, and that on rainy days, thunder would remind him 
of the war, resulting in his hiding.  He also described 
thoughts of a friend being killed by an exploding mine in 
service.  The diagnosis was chronic and severe PTSD.

A VA examination report dated in June 2000 shows that the 
veteran was said to be very angry and aggressive towards the 
examiner.  He reported that he was last employed at a 
mattress factory but was granted disability due to carpal 
tunnel syndrome.  He had very strong referential and paranoid 
thinking.  He had very poor tolerance and little control of 
impulses.  He was oriented in all spheres.  He had average 
memory and intellectual functioning with fair judgment and 
very poor insight.  A diagnosis was not given due to the 
veteran's unusual behavior.  A social and industrial survey, 
along with a toxicology examination, was ordered.

A VA Social and Industrial Field Survey Report dated in July 
2000 shows that the veteran lived in a house in a low income 
neighborhood.  The veteran reported having chronic insomnia, 
sleeping only two to three hours daily.  He added being 
anxious and ill-humored without reason.  He could not watch 
"action movies" and when helicopters would fly near his 
home, he would "get affected."  He expressed anger and 
frustration over his experience in Vietnam.  He described his 
day to day activities as consisting of going out and 
collecting aluminum cans to sell as his income was very 
limited.  He would also take care of his home chores, watch 
television, and read little.  The surveyor indicated that the 
veteran cried with tears during the interview.  

A neighbor stated that the veteran would leave his home 
daily.  He was said to converse with people in his town and 
would also be visited by friends at home.  He was also said 
to take care of his home, drive his car, and go to church on 
Sundays.  He had not been observed to drink or use drugs, and 
no abnormal behavior was reported.

In a VA July 2000 addendum to the examination report, the 
veteran expressed feeling somewhat better while on 
medication.  He added that he resented the perceived 
injustice against him in his claim for benefits.  It was 
noted that the veteran exhibited a personality disorder, 
showing mixed elements of borderline, schizoid, and paranoid 
features.  It was mostly secondary to his character that he 
experienced difficulties in his jobs and interpersonal 
relations.  The diagnosis was impulse control disorder and 
dysthymic disorder, not otherwise specified.  A GAF code of 
45-50 was assigned, with the greatest over the preceding 12 
months being 65.

A September 2000 VA toxicology report, shows negative results 
for the June 2000 toxicology examination.

Private outpatient treatment records from M. C. Orsini, M.D., 
dated from May 2000 to November 2000 show intermittent 
treatment for symptoms associated with PTSD.

A VA medical record from Dr. O., dated in October 2000, shows 
that the veteran exhibited poor personal appearance and 
psychomotor retardation.  His mood was depressed and had poor 
memory and attention span.  He was also said to have poor 
concentration, judgment and insight.  The physician referred 
to the veteran's seclusion at home and no interpersonal 
relations.  The diagnosis was major depression with psychotic 
features and PTSD.

A private medical record from M. E. L. Cruz, M.D., dated in 
January 2001, shows that the veteran reported constant 
depression, restlessness and insomnia.  He reported having 
difficulty socializing and being unable to tolerate noise.  
He described having a bad temper and getting nervous upon 
hearing helicopters and firecrackers.  Mental status 
examination revealed that the veteran was clean, well 
dressed, but of a noxious odor and overweight.  He was in 
contact with reality, cooperative, verborreic, and 
circumstantial.  He cried intensely when he talked about his 
experiences in the war.  He was not sleeping well.  He had 
recurrent nightmares related to war experiences.  He had the 
startle response, which was observed in the session with a 
claxon noise.  He could be talking all the time.  He 
understood questions and had a rapid flow of thought.  He had 
some defect in his pronunciation.  He was extremely anxious, 
had suicidal thoughts, but he had religious defenses.  He did 
not hallucinate.  His affect oscillated between appropriate 
and inappropriate.  His mood was depressed.  He had deficits 
in immediate, recent, and remote memory.  

The veteran's judgment was assessed as poor and had a 
tendency towards isolation, though the church was said to be 
a resource for him.  It was indicated that even though he had 
an associate degree in electronics, he could not work as 
that.  His insight was described as he thought he was not 
well and that he needed help.  Attention and concentration 
were good on occasions, but he could elaborate every question 
for hours if he were permitted.  He reported that he did not 
watch television because he could not see violence or war 
pictures.  He would read the Bible and would occasionally 
lose awareness of time and place.  His prognosis was poor and 
was said to be unable to handle funds.  The diagnosis was 
PTSD and severe depression.  A GAF code of 41 to 50 was 
provided.

A VA examination report dated in February 2001 shows that the 
veteran reported insomnia since his return from Vietnam.  He 
described trying to avoid any difficult situation in order to 
avoid any kind of problems.  He also reported sudden mood 
swings and not being able to understand his reactions.  
Physical examination revealed that his mood was somewhat 
guarded and depressed.  He exhibited some oddness of 
behavior.  His affect was constricted.  He had good attention 
and impulse control.  His concentration, memory, insight and 
judgment were fair.  His speech was clear and coherent.  He 
was not hallucinating, nor was he suicidal or homicidal.  The 
diagnosis was dysthymia.  A current GAF code of 60 was 
provided.

In July 2001, the veteran and Dr. O., testified at an RO 
personal hearing.  The veteran was said to have symptoms 
associated with PTSD, which included insomnia, depression, 
poor interpersonal relations, anger, hostility, and poor 
impulse control.  Dr. O. assigned the veteran a GAF code of 
40.

However, a Social Security Administration Mental Residual 
Functional Capacity Assessment dated in July 2001, and 
conducted by L. Gonzalez, Ph. D., shows that the veteran was 
not significantly limited in his ability to remember 
locations and work-like procedures; understand, remember, and 
carry out very short and simple instructions; sustain an 
ordinary routine without special supervision; work in 
coordination with or proximity to others without being 
distracted by them; make simple work-related decisions; ask 
simple questions or request assistance; get along with 
coworkers or peers without distracting them or exhibiting 
behavioral extremes; maintain socially appropriate behavior 
and adhere to basic standards of neatness and cleanliness; be 
aware of normal hazards and take appropriate precautions; 
travel to unfamiliar places or use public transportation; and 
set realistic goals or make plans independently of others.

The assessment further indicated that the veteran was 
moderately limited in his ability to understand, remember, 
and carry out detailed instructions; maintain attention and 
concentration for extended periods; perform activities within 
a schedule, maintain regular attendance, and be punctual with 
customary tolerances; complete a normal workday and workweek 
without interruptions from psychologically based symptoms and 
to perform at a consistent pace without an unreasonable 
number and length of rest periods; interact appropriately 
with the general public; accept instructions and respond 
appropriately to criticism from supervisors; and respond 
appropriately to changes in the work setting.  There was no 
indication in the assessment that the veteran was markedly 
limited in any areas of understanding and memory; sustained 
concentration and persistence; social interaction; and 
adaptation.

A VA examination report dated in June 2002, shows that the 
veteran reported having flashbacks and nightmares.  He would 
awaken yelling, with cold sweating and tachycardia.  He 
described poor relations with family and neighbors, and being 
unable to work since 1999.  He was usually withdrawn with 
feelings of impaired security.  Mental status examination 
revealed that his mood was depressed and anxious, with 
appropriate affect.  He was logical, coherent, and relevant.  
He was not delusional.  His memory was well preserved, but 
judgment and insight were poor.  The diagnosis was PTSD, and 
a GAF code of 55 was provided.

As discussed above, a 50 percent disability rating for PTSD 
requires that occupational and social impairment is found 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

The evidence of record shows that the veteran does not work, 
due to various causes, including orthopedic and neurological 
disorders which are non-service-connected and which resulted 
from post-service industrial accidents.  

Although the veteran has been periodically described as 
avoiding contact with others, VA examiners in February 2001 
assigned a GAF of 60 and in June 2002 assigned a GAF of 55, 
which are indicative of moderate symptoms or moderate 
difficulty in social, occupational, or school functioning, 
the examiners added that he experienced nightmares and 
flashbacks, and had exhibited poor relations with family and 
neighbors, avoidant behavior, sudden mood swings, depression, 
constricted affect, and fair concentration, memory, insight 
and judgment.  

Moreover, in July 2000, he was assigned a GAF of 45-50; in 
January 2001, he was assigned a GAF of 41-50; and in the July 
2001 RO hearing, Dr. O. commented that he would have assigned 
the veteran a GAF of 40.  These assessments are indicative of 
at least serious symptoms and serious impairment in social, 
occupational, or school functioning.  The evidence of record 
shows that the veteran experiences social impairment due to 
depression, nightmares, flashbacks, anxiety, chronic sleep 
problems, irritability, increased startle response, and 
anger.

While the veteran does not have all of the symptomatology 
consistent with a 50 percent disability rating, the Board 
finds that overall the veteran's disability picture since the 
onset of his claim of service connection for PTSD more nearly 
approximates that which allows for a 50 percent disability 
rating. 38 C.F.R. §§ 4.7, 4.21 (2006).

The Board has additionally reviewed the evidence to determine 
if a disability rating in excess of 50 percent may be 
assigned under the rating criteria.  After a review of the 
evidence of record, the Board has concluded that the 
veteran's PTSD is not productive of occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances; and an inability to establish and 
maintain effective relationships.  He appears to be able to 
function acceptably on a daily basis.  In this regard, the 
Board refers to the July 2001 Assessment of Dr. Gonzales 
wherein there was no indication that the veteran was markedly 
limited in any areas of understanding and memory; sustained 
concentration and persistence; social interaction; and 
adaptation.  At worst, the veteran was deemed to be only 
moderately limited in his functional capacity.  As such, the 
medical evidence contains no support for the assignment of a 
70 percent disability rating.

While the symptoms associated with the veteran's service-
connected PTSD prior to November 13, 2003, somewhat impair 
his ability to function effectively in a workplace 
environment and in a social environment, as evidenced by the 
Social Security assessment and VA medical records, the 
preponderance of the evidence is against a finding that the 
veteran has an inability to function effectively in a 
workplace or social environment or of total occupational 
impairment. Accordingly, the Board finds that overall 
disability picture most closely approximates the criteria for 
a 50 percent disability rating, but not greater, prior to 
November 13, 2003. 


PTSD Since November 13, 2003

Beginning November 13, 2003, the veteran is not entitled to a 
disability rating in excess of 50 percent.  The evidence of 
record does not indicate that he experiences total 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; inability 
to establish and maintain effective relationships. 

The November 2003 VA examination report reveals that the 
veteran reported being active in his church and denied any 
legal problems.  However, he added that he had problems with 
his neighbors, and experienced anxiety and flashbacks.  He 
also described avoiding crowds and noises, preferring to be 
alone and isolated.  Mental status examination revealed that 
he was clean, adequately dressed and groomed.  He was 
pleasant to approach and cooperative.  His mood was anxious; 
affect was constricted; attention was good; concentration was 
good; memory was fair; speech was clear and coherent; and he 
was not hallucinating, suicidal, nor homicidal.  His insight 
and judgment were fair, and he exhibited good impulse 
control.  The diagnosis was PTSD and the assigned GAF code 
was 55.  He was considered competent to handle his own funds.

A VA medical record from Dr. O., dated in May 2004, shows 
that the veteran had experienced no improvement.  The veteran 
reported insomnia and would have dreams of Vietnam.  He added 
that the Persian Gulf War had made him feel worse as he had 
been in Vietnam.  He would not watch television as he would 
get headaches and have chest pains.  He added that he would 
rather die than live the way he was living.

VA outpatient treatment records dated from May 2005 to March 
2006, show intermittent treatment for symptoms associated 
with PTSD.  Records dated in March 2005, August 2005, and 
October 2005 show a GAF of 50.  A record dated in January 
2006 shows a GAF of 55.  As indicated above, the GAF of 50 
suggests  serious symptoms or serious impairment in social, 
occupational, or school functioning; while the GAF of 55 
suggests moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.

The objective findings of the veteran from November 13, 2003, 
contain no evidence that his symptoms exhibit total 
occupational and social impairment, with deficiencies in most 
areas.  In each instance, the veteran has been found to be 
oriented and capable of expressing himself in a coherent and 
fairly logical manner and, despite some serious psychiatric 
symptoms, his speech, memory, attention, concentration, 
insight and judgment were essentially appropriate much of the 
time.

While the veteran is competent to report that his symptoms 
are worse, the training and experience of medical personnel 
makes the VA doctor's findings more probative as to the 
extent of the disability.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992) (holding that a witness must be competent in 
order for his statements or testimony to be probative as to 
the facts under consideration).

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a higher rating.

The preponderance of the evidence is against a rating higher 
than 50 percent for the veteran's PTSD since November 13, 
2003.  Thus, the benefit-of-the doubt doctrine does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to an initial disability rating of 50 percent for 
service-connected PTSD, is granted, subject to the 
regulations governing payment of monetary benefits.

Entitlement to a disability rating in excess of 50 percent 
for service-connected PTSD, from November 13, 2003, is 
denied.




____________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


